Citation Nr: 0736378	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-42 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for residuals of a left 
ankle injury.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1957 to March 1961.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2003 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
his November 2004 substantive appeal on VA Form 9, the 
veteran requested a Travel Board hearing.  He withdrew that 
request in correspondence received in January 2005, and 
requested a videoconference hearing before the Board instead.  
In March 2007, he indicated he no longer wanted a hearing.  
The veteran's claims file is now in the jurisdiction of the 
San Diego, California RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if any action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002) and the regulations implementing it apply in the 
instant case.  While the notice provisions of the VCAA appear 
to be satisfied, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim. See 38 C.F.R. § 3.159 (2007).

The veteran alleges that while he was stationed at U.S. Naval 
Auxiliary Air Station, Saufley Field, Pensacola, Florida 
(Saufley Field), he slipped on a wet concrete deck that had 
not yet dried after being swabbed, and was treated at least 
twice at the local dispensary for the resulting left ankle 
injury.  

The veteran's service medical records (SMRs) are silent for 
complaints, findings, treatment, or diagnoses relating to 
ankle injuries.  On February 1961 separation examination, 
clinical evaluations of his feet and lower extremities were 
normal.
In an October 2007 written brief, the veteran's 
representative argues that as the veteran has stated he was 
treated at the local dispensary for injuries sustained when 
he slipped and fell, VA should arrange for specific 
development for records of such treatment.  

Furthermore, in support of his claim the veteran has 
submitted statements regarding his left ankle disability from 
his private treating physicians, Dr. M.F. and Dr. A.L..  
Dr. M.F., in particular, states the veteran has severe left 
ankle pain secondary to arthritis, secondary to service-
related injuries, and needs to wear special boots with high 
ankle support with orthotics for the rest of his life.  Both 
physicians' statements suggest that the veteran has been, or 
is, receiving ongoing treatment for left ankle disability.  
As records of such treatment may contain pertinent 
information, they should be secured, if available.

Finally, the veteran has not been afforded a VA compensation 
and pension examination for his left ankle disability.  An 
examination or opinion is necessary if the evidence of 
record: (A) contains competent evidence that the claimant has 
a current disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  As noted, the veteran alleges his left ankle 
was injured in service; he is competent to establish by his 
account that an injury occurred (and the Board has no reason 
to question his credibility).  The private diagnoses noted 
above are sufficient to establish current disability.

The United States Court of Appeals for Veterans Claims has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The Court has also 
found that a veteran is competent to provide testimony of 
left ankle pain, since the symptom is capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  As the record contains medical evidence of current 
left ankle disability, allegations of injury during service, 
and credible lay statements that the veteran has experienced 
left ankle pain since his discharge from service, the "low 
threshold" standard of McLendon is met and an examination 
for a medical advisory opinion is indicated.  

Accordingly, the case is REMANDED for the following:

1. The RO should arrange for exhaustive 
development for base dispensary records of 
the veteran's treatment for residuals of 
left ankle injury/left ankle disability 
while he was stationed at Saufley Field.  
If no such records are available, it 
should be so certified for the record 
(along with a notation describing the 
extent of the search conducted). 

2. The RO should also ask the veteran to 
identify the provider(s) of all 
postservice treatment or evaluation he has 
received for left ankle disability (to 
specifically include from Drs. M.F. & 
A.L.), and to provide the releases 
necessary for VA to obtain records of all 
such treatment or evaluation.  In 
conjunction with this request he should be 
advised of the provisions of 38 C.F.R. 
§ 3.158(a).  The RO should obtain complete 
records of all such treatment and 
evaluation from all sources identified.  

3. The RO should then arrange for the 
veteran to be afforded an orthopedic 
examination to determine the nature and 
likely etiology of his current left ankle 
disability.  The examiner should obtain a 
complete, pertinent history from the 
veteran, review his claims file, and 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
better probability) that the veteran's 
current left ankle disability is related 
to an injury sustained in service.  The 
examiner should explain the rationale for 
the opinion given.  

4. The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

